Exhibit 10.53

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is entered into by and between
Gemstar-TV Guide International, Inc. (the “Company”) and Mike McKee having a
residential address at [address] (“Employee”), as of the 4th day of October,
2005 (“Effective Date”). This Agreement, when executed by both parties, will
supersede any and all prior agreements, understandings, arrangements and/or
communications, whether express or implied oral or written, between Employee and
the Company and/or its affiliates relative to the Company’s employment of
Employee.

I. EMPLOYMENT.

A. The Company hereby employs Employee and Employee hereby accepts such
employment, upon the terms and conditions hereinafter set forth, effective as of
October 5, 2005 through October 4, 2008, unless earlier terminated as provided
herein (the “Term”). This Agreement may be renewed by mutual written agreement
of the parties, but only by an express written agreement signed by both parties.
Employee acknowledges and agrees that the Company has no obligation to renew
this Agreement or to continue Employee’s employment after any termination of, or
the expiration of, this Agreement, and expressly acknowledges that no promises
or understandings to the contrary have been made or reached.

B. In the event that Employee continues in the employ of the Company after the
expiration of the Term, Employee’s employment shall be solely on an “at will”
basis and this Agreement shall no longer be in effect for any purpose except for
those provisions that are expressly stated herein to survive the expiration or
earlier termination of this Agreement. During any such period of at-will
employment, employee shall be paid at a base salary rate no less than the rate
in effect at the expiration of the Term.

C. Notwithstanding any other provision in this Agreement, the Company may
terminate Employee’s employment or determine that Employee’s services are no
longer needed or desired, at any time, for any or no reason, without prior
written notice; provided, however, that if such termination or determination
occurs during the Term, such termination or determination shall be subject to
the provisions of Section IV below.

II. DUTIES.

A. On the Effective Date and during the Term, Employee shall (1) serve as the
Chief Operating Officer of the Company and President, Interactive Program Guides
of the Company and in that position shall (i) oversee the functions performed by
the Company’s Human Resources department; (ii) oversee (either alone or jointly)
the functions of the Company’s Information Technologies department;
(iii) oversee the business and operations of the Company’s Data Solutions group;
(iv) oversee the business and operations of the



--------------------------------------------------------------------------------

Company’s cable and satellite interactive program guide business worldwide; and
(v) oversee the business and operations of the Company’s Consumer Electronics
business worldwide; and (2) have such other duties and responsibilities as the
Company shall determine from time to time.

B. Employee shall render exclusive and full-time services to the Company and
shall devote substantially all of Employee’s time, energy and ability necessary
to fulfill the duties and responsibilities referenced above. Nothing herein
shall prevent Employee, upon prior written approval of the governing body of the
Company, from serving as a director or trustee of other corporations or
businesses which are not in competition with the business of the Company or in
competition with any present or future affiliate of the Company. Nothing herein
shall prevent Employee from (1) continuing to serve as a director of any company
of which Employee is currently a director so long as such company is not in
competition with the Company or any affiliate of the Company, (2) serving as a
director or trustee of any non-profit organization; (3) investing in real estate
for Employee’s own account, (4) owning less than two percent (2%) of any
publicly traded corporation whether or not in competition with the business of
the Company or in competition with any affiliate of the Company or (5) owning
less than ten percent (10%) of any privately held company not in competition
with the business of the Company or in competition with any affiliate of the
Company.

C. As of the Effective Date, Employee’s principal place of employment shall be
at the principal offices of the Company in Bedford, MA, or such other greater
Boston, MA metropolitan area location as determined by the Company, subject to
such travel as the rendering of Employee’s services may reasonably require. The
Company and Employee anticipate that on or before March 31, 2006, Employee shall
relocate to, and Employee’s principal place of employment thereafter shall be,
at the offices of the Company in Los Angeles, CA, or such other greater Los
Angeles, CA metropolitan area location as determined by the Company, subject to
such travel as the rendering of Employee’s services may reasonably require. In
the event that, on or prior to December 31, 2005, the Company requests Employee
to delay his relocation to the Los Angeles area, the Company shall provide
Employee with no less than three (3) months notice of such later date by which
the Company requests Employee to relocate from the Bedford, MA area to the Los
Angeles, CA area. If the Company’s requested relocation date is on or before
October 5, 2006, Employee shall timely comply with such relocation request and
the Term of this Agreement shall remain as originally defined. If the Company’s
requested relocation date is after October 5, 2006, but on or before October 4,
2007 and Employee timely complies with the relocation, the Term of this
Agreement shall extended through March 4, 2009. If the Company’s requested
relocation date is on or after October 5, 2007 through October 4, 2008 and if
Employee timely complies with the relocation, the Term of this Agreement shall
automatically be extended through March 4, 2010.

III. COMPENSATION.

A. During the Term, Employee shall receive on regular pay dates as then in
effect under applicable Company policy a base salary at the annualized rate of
$700,000, subject to annual increases as determined by the Company on each
anniversary of the Effective Date; provided, that in no event may the increase
in Employee’s base salary on

 

Mike McKee

  2   Employment Agreement



--------------------------------------------------------------------------------

any such anniversary date be less than the greater of (i) five percent
(5%) above the then annualized base salary amount or (ii) the percentage amount
equal to the annual increase, if any, in the Consumer Price Index – Urban Wage
Earners and Clerical Workers (Los Angeles-Riverside-Orange County Metropolitan
Area – All Items Less Food and Energy) (or any successor Consumer Price Index,
including any index resulting from changes made to the Consumer Price Index),
based on data published by the Bureau of Labor Statistics (1982-84 – 100) of the
United States Department of Labor for the preceding calendar year cost of
living.

B. Bonuses/Stock Options. During the Term, Employee shall be eligible to earn a
bonus under the Company’s bonus plan then in effect. Bonuses, if any, will be
paid at the Company’s sole discretion and, to the extent paid, shall be based
upon such factors or criteria as the Company determines in its or their sole
discretion which may include, but are not limited to, the performance of the
Company, the performance of the businesses and functional groups overseen by the
Employee, and the Employee’s performance. The targeted amount of the bonus for
Employee is fifty percent (50%) of Employee’s annualized base salary; provided,
however, notwithstanding the foregoing, the payment of any bonus and the amount
of any such payment shall be entirely at the discretion of the Company and
provided further that the targeted bonus percentage shall be commensurate with
the bonus percentages paid to other comparable executives of the Company.

Also during the Term, Employee shall also be eligible to be considered for
grants of non-qualified stock options under the Gemstar-TV Guide International,
Inc. 1994 Stock Incentive Plan, as amended and/or restated from time to time, or
under any successor plan as may thereafter be in effect and applicable to
Employee (the “Plan”).

C. Welfare Benefit Plans. During the Term, Employee shall be eligible for all
employee benefits applicable to the Company’s employees from time to time, which
may include but are not limited to, paid holidays, medical and dental health
insurance, 401(k) plan, life insurance, and long-term disability insurance.

D. Expenses. During the Term, the Company shall pay or reimburse Employee for
all reasonable business expenses actually incurred or paid by Employee in the
scope of employment in connection with the performance of Employee’s services
hereunder upon the presentation of such supporting documentation as the Company
requires. Payment or reimbursement of such expenses shall be subject to all
Company policies regarding the reporting of and payment of business expenses as
in effect generally from time to time with respect to other comparable
executives of the Company.

E. Car Allowance. During the Term, the Company shall provide Employee with a car
allowance of eight hundred dollars ($800.00) per month to be used for the
purchase, lease and maintenance of an appropriate automobile for Employee’s use
during the Term of the Agreement.

F. Vacation. During the Term, Employee shall be entitled to four (4) weeks paid
vacation per calendar year in accordance with the plans, practices, programs and
policies then in effect for the Company with respect to other comparable
executives of the

 

Mike McKee

  3   Employment Agreement



--------------------------------------------------------------------------------

Company; provided, however, since vacation time for Employee is not accrued,
Employee shall not be eligible to receive payment, or be paid, for any unused
vacation time and no unused vacation time shall be carried over from one year to
the next or otherwise accumulated.

G. Company Right to Modify Plans. The Company reserves the right to modify,
suspend or discontinue any and all of the above plans, practices, policies and
programs at any time without advance notice (except as mandated by applicable
law) or recourse by Employee so long as such action is taken with respect to
other comparable executives of the Company and does not single out Employee.

H. Relocation Expenses. The Company agrees to reimburse Employee for actual
relocation expense incurred by Employee for his move from the Bedford,
Massachusetts area to the Los Angeles, California area, in an amount not to
exceed two hundred thousand dollars ($200,000).

IV. TERMINATION.

A. Death or Disability. Employee’s employment shall terminate automatically upon
Employee’s death. If a “Disability” of Employee has occurred (pursuant to the
definition of Disability set forth below), the Company may give to Employee
written notice of its intention to terminate Employee’s employment. In such
event, Employee’s employment with the Company shall terminate effective on the
120th day after receipt of such notice by Employee, provided that, within the
one hundred twenty (120) days after such receipt, Employee shall not have
returned to full-time performance of Employee’s duties. For purposes of this
Agreement, “Disability” shall mean the earlier to occur of either (i) a physical
or mental impairment which substantially limits a major life activity of
Employee and which renders Employee unable to perform the essential functions of
Employee’s position, even with reasonable accommodation which does not impose an
undue hardship on the Company for an aggregate of one hundred twenty (120) days
in any twelve-month period or (ii) Employee becomes eligible to receive benefits
under any long term disability insurance provided by the Company. The
determination of Disability under subsection (i) of the preceding sentence shall
be based upon information supplied by Employee and/or Employee’s medical
personnel, as well as information from medical personnel (or others) selected by
the Company or its insurers. In the event Employee’s health care provider and
the Company do not agree as to whether Employee has a Disability, Employee and
the Company shall appoint a third-party qualified physician who shall evaluate
Employee and provide a determination of whether Employee has a Disability.

B. Cause. The Company may terminate Employee’s employment for Cause. For
purposes of this Agreement, “Cause” shall mean that Employee has engaged in or
committed: willful misconduct; gross negligence; theft, fraud or other illegal
conduct; any willful act that is reasonably likely to and/or which does in fact
have the effect of injuring the reputation, business or a business relationship
of the Company; or material breach of any material term of this Agreement. In
the event the Company determines that Cause for termination exists based upon
willful misconduct or gross negligence, the Company shall give Employee fourteen
(14) days prior written notice of such termination which notice shall

 

Mike McKee

  4   Employment Agreement



--------------------------------------------------------------------------------

include reasonable detail as to the ground for such termination. If such ground
is curable, Employee shall be given thirty (30) days from the date of such
notice to cure such ground for termination for Cause. After the expiration of
any such cure period, the Company shall make a good faith determination as to
whether Employee has cured such ground for termination for Cause and shall give
written notice thereof to the Employee which, in the case of a determination
that Employee has failed to cure, shall include reasonable detail as to why
Employee’s efforts to cure were not adequate.

C. Good Reason. Employee may terminate employment for Good Reason. For purposes
of this Agreement, “Good Reason” shall mean any of the following: (i) except as
provided in Section II-C, the Company requires Employee to relocate his
principal office more than fifty (50) miles away from the greater Boston, MA
metropolitan area, or, following the relocation provided in Section II-C, the
company requires Employee to relocate his principal office more than fifty miles
away from the greater Los Angeles, CA metropolitan area without Employee’s
consent; (ii) the Company substantially diminishes Employee’s duties or
responsibilities, or the Company eliminates the words “President” or “Chief
Operating Officer” from Employee’s title, in either case without Employee’s
consent; or (iii) the Company fails to pay any amounts owed to Employee when due
or otherwise materially breaches any material term of this Agreement. Before
terminating his employment for Good Reason, Employee shall give the Company
written notice of his intent to terminate for Good Reason and the basis
therefor, and the Company shall have thirty (30) days to cure (the “Cure
Period”). If the Company fails to cure the Good Reason within the Cure Period,
Employee may terminate his employment and this Agreement upon an additional ten
(10) days’ written notice. For all purposes under this Agreement, any
termination by Employee with Good Reason shall be treated as if a determination
had been made by the Company that Employee’s services are no longer needed or
desired under Section IV-E-3 of this Agreement, and Employee shall be entitled
to the payments and benefits set forth in Section IV-E-3 pursuant to its terms.

D. [This Section is omitted intentionally.]

E. Obligations of the Company Upon Certain Events.

1. Death or Disability. If Employee’s employment is terminated by reason of
Employee’s death or Disability, this Agreement shall terminate without further
obligations to Employee or Employee’s legal representatives under this
Agreement, other than for (a) payment of the sum of (i) Employee’s annual base
salary through the date of termination to the extent not theretofore paid and
(ii) Employee’s pro rata bonus (based on the number of days elapsed) for the
calendar year during which Employee’s death or Disability occurs (the sum of the
amounts described in clauses (i) and (ii) shall be hereinafter referred to as
the “Accrued Obligations”), which shall be paid to Employee or Employee’s estate
or beneficiary, as applicable, in a lump sum in cash within thirty (30) days of
the date of termination; and (b) payment to Employee or Employee’s estate or
beneficiary, as applicable, any amounts due pursuant to the terms of any
applicable welfare benefit plans. Upon a termination as a result of death or
Disability, any stock options

 

Mike McKee

  5   Employment Agreement



--------------------------------------------------------------------------------

granted to Employee by the Company during his employment, to the extent
outstanding and not previously vested at the time of such termination, shall
thereupon vest in full and shall, subject to earlier termination pursuant to
Section 4.2 and/or other provisions of the Plan, continue to be exercisable for
a period of two (2) years after such termination.

2. Cause. If Employee’s employment is terminated by the Company for Cause, this
Agreement shall terminate without further obligations to Employee other than for
the timely payment of Accrued Obligations. If it is subsequently determined that
the Company did not have Cause for termination under this Section IV-E-2, then
the Company’s decision to terminate shall be deemed instead to have been a
determination that Employee’s services are no longer needed or desired under
Section IV-E-3 and the amounts payable thereunder shall be the only amounts
Employee may receive.

3. Other than Cause or Death or Disability. If the Company determines that it no
longer needs or desires the services of Employee during the Term for other than
Cause or Employee’s death or Disability, Employee’s employment shall be subject
to, and the Company shall have no further obligations to Employee except as
provided in, the Contract Payout Status Policy attached hereto as Exhibit A.
Furthermore, if the Company determines that it no longer needs or desires the
services of Employee during the Term under this Section IV-E-3, or if Employee
terminates his employment with the Company for Good Reason, (i) the stock
options granted to Employee by the Company (and having a Grant Date) prior to
April 1, 2005, to the extent outstanding and not previously vested at the time
of such termination, shall thereupon vest in full and shall, subject to earlier
termination pursuant to Section 4.2 and/or other provisions of the Plan,
continue to be exercisable for a period of two (2) years after such termination;
and (ii) any other options granted (and having a Grant Date) on or after
April 1, 2005 shall vest and be exercisable in accordance with and subject to
the terms of the controlling stock option plan(s) and stock option agreement(s).
Employee understands and agrees that, notwithstanding any other contract,
agreement, provision, plan or policy, no additional or accelerated rights or
vesting, and no extended term(s) for exercise, with respect to stock options
granted (i.e., having a Grant Date) on or after the August 15, 2005, are being
or will be conferred as a result of any termination of Employee’s employment, or
of a determination by the Company that it no longer needs or desires the
services of Employee, or of a termination by Employee of his employment with the
Company for Good Reason.

4. Exclusive Remedy. In consideration of the making of this Agreement, as well
as of the other consideration stated herein, Employee expressly agrees that any
contract, agreement or understanding between Employee and the Company and/or its
affiliates with respect to severance or termination pay, notice of severance or
termination, or pay in lieu of notice of

 

Mike McKee

  6   Employment Agreement



--------------------------------------------------------------------------------

severance or termination previously extended to Employee, whether by way of
contract, letter, or any termination or severance policy, program , practice or
arrangement, is hereby rescinded and waived. Employee agrees that the payments
contemplated by this Agreement shall constitute the exclusive and sole remedy
for any termination of Employee’s employment and Employee covenants not to
assert or pursue any other remedies, at law or in equity, with respect to any
termination of employment. If it shall be determined that Employee has violated
this Agreement by bringing or maintaining any charges, claims, grievances, or
lawsuits contrary to this provision, Employee shall pay all costs and expenses
of the Company and/or related persons or affiliated entities in defending
against such charges, claims or actions brought by Employee or on Employee’s
behalf, including but not limited to reasonable attorneys’ fees, in addition to
all damages suffered or incurred by the Company and/or its affiliates.

V. ARBITRATION.

Any Dispute between Employee and Company shall be resolved exclusively and
finally by arbitration administered by the National Arbitration Forum (NAF) and
conducted under its rules, except as otherwise provided below. Employee and
Company will agree on another arbitration forum if NAF ceases operations. The
term “Dispute”, for purposes of this provision, shall mean any dispute,
controversy, or claim arising out of or relating to (i) this Agreement, its
enforcement, interpretation, termination, applicability or validity thereof,
(ii) an alleged breach, default, or misrepresentation in connection with any of
its provisions, or (iii) Employee’s employment, including, but not limited to,
any state or federal statutory claims. The arbitration shall be conducted before
a single arbitrator and will be limited solely to the Dispute between Employee
and the Company. The arbitration, or any portion of it, shall not be
consolidated with any other arbitration and shall not be conducted on a
class-wide or class action basis. The arbitration shall be held in Los Angeles,
California and shall be conducted in accordance with the NAF rules for the
resolution of Employment Disputes as the exclusive forum for the resolution of
such Dispute; provided, however, that provisional injunctive relief may, but
need not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. This arbitration agreement shall be enforceable
pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-14 et seq., and final
resolution of any dispute through arbitration may include any remedy or relief
that the Arbitrator deems just and equitable, including any and all remedies
provided by applicable state or federal statutes. At the conclusion of the
arbitration, the Arbitrator shall issue a written decision that sets forth the
essential findings and conclusions upon which the Arbitrator’s award or decision
is based. Any award or relief granted by the Arbitrator hereunder shall be final
and binding on the parties hereto and may be enforced by any court of competent
jurisdiction. Except as specifically provided for herein, should either party
bring a Dispute in a forum other than the NAF, the arbitrator may award the
other party its reasonable costs and expenses, including attorneys fees,
incurred in staying or dismissing such other proceedings or in otherwise
enforcing compliance with this dispute resolution provision. The parties
acknowledge, agree and understand that they are hereby unequivocally waiving any
rights to litigate

 

Mike McKee

  7   Employment Agreement



--------------------------------------------------------------------------------

disputes through a court, including the right to litigate claims on a class-wide
or class action basis, and that they have expressly and knowingly waived those
rights and agree to resolve any Disputes through binding arbitration in
accordance with the provisions of this paragraph. Employee and Company further
agree that in any proceeding to enforce the terms of this Agreement, the
prevailing party shall be entitled to its or her reasonable attorneys’ fees and
costs (including forum costs associated with the arbitration) incurred by it or
her in connection with resolution of the dispute in addition to any other relief
granted. Information may be obtained from the NAF on line at www.arb-forum.org,
by calling 800-474-2371, or writing to P.O. Box 50191, Minneapolis, MN, 55405.

VI. NON-SOLICITATION/EMPLOYER INTERESTS.

Employee promises and agrees that during Employee’s employment and for twelve
(12) months following the termination of Employee’s employment, for any reason
whatsoever, Employee will not (1) influence or attempt to influence customers of
the Company or any of its affiliates, either directly or indirectly, to divert
their business to any individual, partnership, firm, corporation or other entity
then in competition with the business of the Company, or any affiliate of the
Company; or (2) take any action which is intended, or would reasonably be
expected to, adversely affect the Company and/or its affiliates, or adversely
affect the businesses, reputation, or relationship the Company and/or its
affiliates with its or their customers, business partners, or vendors.

VII. SOLICITING EMPLOYEES.

Employee promises and agrees that during Employee’s employment and for twelve
(12) months following the termination of Employee’s employment, for any reason
whatsoever, Employee will not directly or indirectly solicit any employees of
the Company or its affiliates to work for any business, individual, partnership,
firm, corporation, or other entity; provided, however, that this provision shall
not prohibit Employee from employing personnel from the Company or its
affiliates who respond (without other solicitation of any kind whatsoever) to
general solicitations of employment directed to the public at large.

VIII. CONFIDENTIAL INFORMATION.

A. Employee, in the performance of Employee’s duties on behalf of the Company,
shall have access to, receive and be entrusted with confidential information,
including but in no way limited to development, marketing, organizational,
financial, management, administrative, production, distribution and sales
information, data, specifications and processes presently owned or at any time
in the future developed, by the Company or its affiliates, or its or their
agents or consultants, or used presently or at any time in the future in the
course of its business that is not otherwise part of the public domain
(collectively, the “Confidential Material”). All such Confidential Material is
considered secret and will be available to Employee in confidence. Except in the
performance of duties on behalf of the Company, Employee shall not, directly or
indirectly for any reason whatsoever, disclose or use any such Confidential
Material, unless such Confidential Material ceases (through no fault of
Employee’s) to be confidential because it has become part of the public domain.
All records, files, drawings, documents, equipment and other

 

Mike McKee

  8   Employment Agreement



--------------------------------------------------------------------------------

tangible items, wherever located, relating in any way to the Confidential
Material or otherwise to the Company’s business, which Employee prepares, uses
or encounters, shall be and remain the Company’s sole and exclusive property and
shall be included in the Confidential Material. Upon termination of this
Agreement by any means, or whenever requested by the Company, Employee shall
promptly deliver to the Company any and all of the Confidential Material, not
previously delivered to the Company, that may be or at any previous time has
been in Employee’s possession or under Employee’s control; provided, however,
that Employee may retain in his possession any Confidential Material that
reflects the terms of his employment with the Company or the terms or amount of
his compensation and benefits.

B. Employee hereby acknowledges that the sale or unauthorized use or disclosure
of any of the Company’s Confidential Material by any means whatsoever and any
time before, during or after Employee’s employment with the Company shall
constitute unfair competition. Employee agrees that Employee shall not engage in
unfair competition either during the time employed by the Company or any time
thereafter.

C. Until this Agreement ceases (through no fault of Employee’s) to be
confidential because it has become part of the public domain, Employee further
agrees to keep the terms and contents of this Agreement completely confidential,
except to consult with Employee’s legal, tax or other financial advisors or
immediate family members, or as otherwise required by law.

IX. ASSIGNMENT OF RIGHTS.

Employee hereby assigns to the Company, to the extent not previously assigned to
the Company and/or its affiliates, all of Employee’s rights, title and interest
in and to any and all inventions (and all proprietary rights with respect
thereto) whether or not patentable or registrable under copyright or similar
statutes, made or conceived or reduced to practice or learned by Employee,
either alone or jointly with others, during the period of Employee’s employment
with the Company or its affiliates. Employee recognizes that this Agreement does
not require assignment of any invention demonstrated by Employee to qualify
fully for protection under Section 2870 of the California Labor Code, the text
of which is substantially set forth below:

2870. Employment agreements; assignment of rights

i Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(a) relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

Mike McKee

  9   Employment Agreement



--------------------------------------------------------------------------------

(b) result from any work performed by the employee for the employer.

ii To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

Employee acknowledges that all original works of authorship which have been
and/or are made by Employee (solely or jointly with others) within the scope of
Employee’s employment and which are protectable by copyright are “works made for
hire,” as that term is defined in the United States Copyright Act (17 U.S.C.,
Section 101).

From time to time, as and when requested by the Company and/or its affiliates,
Employee will execute and deliver, or cause to be executed and delivered, all
such documents and instruments and shall take, or cause to be taken, all such
further or other actions, as the Company and/or its affiliates may reasonably
deem necessary or desirable to effectuate or evidence the assignment(s)
contemplated by this Section IX, including, without limitation, executing and
delivering to the Company and/or its affiliates or its or their designee such
further assignments and other instruments, in each case as the Company or its
affiliates may reasonably request for such purpose.

X. INDEMNIFICATION/COOPERATION.

Employee shall be entitled to indemnification on the terms, subject to the
conditions, and to the extent provided for in the Company’s Certificate of
Incorporation, as amended and/or restated from time to time, and applicable law.
In consideration of such indemnification and the other agreements and
consideration contained in this Agreement, Employee agrees that Employee shall
cooperate fully with the Company and/or its affiliates, if so requested, with
respect to any internal or external investigation or inquiry as well as any
issues, claims or litigation (whether or not currently pending) involving the
Company and/or its affiliates or any of those entities’ employees, including
providing information and assistance and being reasonably available for both
pre-trial discovery and trial proceedings at no out-of-pocket cost to Employee.
Employee further agrees to participate in any such investigation, inquiry,
proceedings or action and to provide truthful and accurate testimony, documents,
records and any other information requested at no out-of-pocket cost to
Employee. In addition, Employee agrees to meet with attorneys or representatives
of the Company, upon reasonable notice, in connection with any such
investigation, inquiry, proceedings or action.

 

Mike McKee

  10   Employment Agreement



--------------------------------------------------------------------------------

XI. MISCELLANEOUS.

A. WITHHOLDING. Notwithstanding any other provision in this Agreement, all
amounts payable under this Agreement shall be subject to and reduced by standard
or other applicable withholding and other authorized deductions.

B. SUCCESSORS.

1. This Agreement is personal to Employee and shall not, without the prior
written consent of the Company, be assignable by Employee.

2. This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns and any such successor or assignee shall be
deemed substituted for the Company under the terms of this Agreement for all
purposes. As used herein, “successor” and “assignee” shall include, and this
Agreement may be assignable without Employee’s prior written consent to, (i) any
person, firm, corporation or other successor or surviving entity resulting from
a merger, consolidation or other business combination involving the Company,
(ii) the transferee of all or substantially all of the assets of the Company, or
(iii) an affiliate of the Company, in each case whether the Agreement is
assigned by the Company, by operation of law, or otherwise.

C. WAIVER.

No waiver of any breach of any term or provision of this Agreement shall be
construed to be, nor shall be, a waiver of any other breach of this Agreement.
No waiver shall be binding unless in writing and signed by the party waiving the
breach.

D. MODIFICATION.

This Agreement may not be amended or modified other than by a written agreement
executed by Employee and the Company’s Chief Executive Officer or other officer
authorized by the Company’s governing body.

E. SAVINGS CLAUSE.

If any provision of this Agreement or the application thereof is held invalid,
the invalidity shall not affect other provisions or applications of the
Agreement which can be given effect without the invalid provisions or
applications and to this end the provisions of this Agreement are declared to be
severable.

F. COMPLETE AGREEMENT.

This Agreement constitutes and contains the entire agreement and final
understanding concerning Employee’s employment with the Company and the other
subject matters addressed herein between the parties. It is intended by the
parties as a complete and exclusive statement of the terms of their agreement.
It supersedes and replaces all prior negotiations and all agreements proposed or
otherwise, whether written or oral, concerning the subject matter hereof. Any
representation, promise or agreement not specifically included in this Agreement
shall not be binding upon or enforceable against either party. This is a fully
integrated agreement.

 

Mike McKee

  11   Employment Agreement



--------------------------------------------------------------------------------

G. GOVERNING LAW.

This Agreement shall be deemed to have been executed and delivered within the
State of California, and the rights and obligations of the parties hereunder
shall be construed and enforced in accordance with, and governed by, the laws of
the State of California without regard to principles of conflict of laws.

H. CONSTRUCTION.

Each party has cooperated in the drafting and preparation of this Agreement.
Hence, in any construction to be made of this Agreement, the same shall not be
construed against any party on the basis that the party was the drafter. The
captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. The various rights and remedies of the Company hereunder
shall be construed to be cumulative, and no one of them shall be exclusive of
any other or of any right or remedy allowed in law or equity.

I. COMMUNICATIONS.

All notices, requests, demands or other communications required or permitted
hereunder shall be in writing and shall be addressed, if to the Company, to c/o
Gemstar-TV Guide International, Inc., 6922 Hollywood Blvd., 12th Floor, Los
Angeles, CA 90028-6117, attention: Chief Executive Officer, with a copy to the
Company’s General Counsel at the same address, and, if to Employee, to the
address stated in the first paragraph of this Agreement. Notices given under
this Agreement shall be given personally, by nationally recognized overnight
express service, or by certified or registered mail, postage prepaid, return
receipt requested. Notice shall be deemed to have been given and effective:
(i) on the day it is delivered personally; (ii) on the day it is delivered if
given by nationally recognized overnight express service; or (iii) three
(3) days after the postmark date if mailed by certified or registered mail,
postage prepaid, return receipt requested. Either party may change the address
at which notice shall be given by written notice given in the above manner.

J. NAME, BIOGRAPHY, LIKENESS.

The Company and affiliates shall have the right to use Employee’s name,
biography and likeness in connection with its business, including in advertising
its products and services, and may grant this right to others, but not for use
as a direct endorsement.

K. SURVIVAL.

Sections III-G, IV-E-4, and V through XI shall survive the expiration or earlier
termination of this Agreement.

 

Mike McKee

  12   Employment Agreement



--------------------------------------------------------------------------------

L. EXECUTION.

This Agreement is being executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Photographic copies of such signed counterparts may be used
in lieu of the originals for any purpose.

 

Mike McKee

  13   Employment Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

/s/     Mike McKee

MIKE MCKEE

GEMSTAR-TV GUIDE
INTERNATIONAL, INC.

By:

 

/s/    Nancy Nugent

Name:

  Nancy Nugent

Title:

  Vice President, HR

 

Mike McKee

  14   Employment Agreement



--------------------------------------------------------------------------------

Exhibit A

CONTRACT PAYOUT STATUS POLICY

The Company may determine that it no longer needs or desires the services of an
employee who is employed pursuant to a personal services agreement for a
specified term. Under such circumstances, the Company may place the employee on
“contract payout status.” An employee placed on “contract payout status” will
not be offered continued employment with the Company after expiration of the
employee’s personal services agreement. Any existing options to extend the term
of the personal services agreement will not be exercised.

An employee placed on contract payout status may choose to proceed under one of
the following two options:

Option #1 - Mitigation:

 

•   The employee does not need to report to work. Instead, the employee’s
primary job duty is to search for employment with another employer, work as an
independent contractor, and/or self-employment. Under this option, the employee
will be required to provide the Company, on a monthly basis, with a written
status report regarding the employee’s job search efforts in accordance with the
letter of instruction (substantially in the form attached hereto as Exhibit “1”)
which the Company will provide.

 

•   During the time the employee is searching for a new job, and provided that
the employee timely submits to the Company complete and accurate status reports
regarding his or her job search efforts, the employee will:

 

  •   Remain on the Company’s payroll as an active employee; and

 

  •   Continue to receive all applicable Company benefits.

 

•   Once the employee obtains a new job (whether on a full-time, part-time, or
independent contractor basis, or self-employment), the employee shall provide
the Company with documentation regarding his or her rate of pay, earnings and
benefits. The employee shall furnish to the Company such related documentation
as requested, such as copies of W-2 or Form 1099 statements for the remaining
period of the personal services agreement.

 

  •   The employee’s employment with the Company and all applicable Company
benefits will be terminated once the employee obtains a new job (whether on a
full-time, part-time, or independent contractor basis, or self-employment).

 

  •   If the new job the employee obtains does not pay a salary comparable to
what the employee earns with the Company, the Company will pay the employee the
difference between the employee’s new salary and his or her salary at the
Company for the remaining period of the personal services agreement (excluding
any options periods, which will not be exercised). However, regardless of
whether the new job pays a comparable salary, upon acceptance of the new job all
applicable Company benefits will be terminated.



--------------------------------------------------------------------------------

  •   Upon the employee’s termination from the Company, information regarding
benefits continuation (COBRA) will be sent to the employee.

Option #2 – Lump-Sum Payment/Settlement:

 

  •   The employee and the Company will negotiate a one-time lump-sum payment to
the employee, in exchange for which the employee shall execute a Separation
Agreement and General Release (“Release”), substantially in the form attached
hereto as Exhibit “2” which the Company shall prepare. The Release will include,
among others, provisions which terminate the personal services agreement, the
employee’s employment with the Company, and all applicable Company benefits.

 

  •   Upon the employee’s termination from the Company, information regarding
benefits continuation (COBRA) will be sent to the employee.

 

  •   The employee will not be required to furnish the Company with monthly
written status reports regarding the employee’s job search efforts. Further,
unless the Release specifies otherwise, if the employee accepts a new job within
a short period of time after receiving the lump-sum payment, the Company will
not seek an offset against the lump-sum payment.

 

  •   For the employee’s information, the lump-sum payment is generally
considered supplemental income and may be taxed at a higher percentage rate.

If the employee fails or refuses to choose one of the two options, the Company
will require the employee to proceed under “Option #1—Mitigation.” If an
employee proceeding under Option #1 (whether by choice or otherwise) fails to
comply with the requirements outlined under Option #1 (e.g., furnishing the
Company with accurate and complete monthly written status reports), the Company
may suspend payroll payments to the employee until the employee complies. The
Company also reserves all other legal rights, including the right to terminate
the personal services agreement “for cause” as provided for therein.

 

Exhibit A

  2   Contract Payout Status Policy



--------------------------------------------------------------------------------

Exhibit “1”

Instructions re Status Reports

DATE

EMPLOYEE NAME

EMPLOYEE ADDRESS

EMPLOYEE ADDRESS

Dear Mr./Ms.                     :

Effective                     , you shall be relieved of your day to day duties
as (EMPLOYEE’S TITLE). As the Company is not currently taking the position that
you have breached your Employment Agreement or were terminated for cause, we
will retain you on the payroll through the expiration date of your Employment
Agreement, on the terms and conditions detailed in this letter. You will receive
regular paychecks (direct deposit is not available) contingent upon you
returning the complete mitigation verification form referenced (which the
Company will provide). The expiration date of your Employment Agreement excludes
any future option(s) to extend the term of your Employment Agreement, which the
Company hereby declines to exercise.

In order to remain on the payroll, you must provide the following information:

1. Monthly statements detailing completely and accurately your efforts to find
employment, including applications made, interviews held, offers made, your
response, and any other information concerning your efforts to find employment;
and

2. Monthly statements detailing completely and accurately all monies whatsoever
received by you from any source as a result of your working, whether full-time
or part-time, temporary or permanent or any other manner, or as a result of your
efforts in any trade or business.

For so long as you continue to provide this information and are acting
diligently in your efforts to mitigate your damages, you will continue to
receive payments at your final rate of pay, less any monies received from other
work or efforts in any trade or business, until the expiration date of your
Employment Agreement or until you obtain a new job, whichever is earlier. In the
event that you obtain a new job, you agree to notify the Vice President of Human
Resources of the Company within two (2) business days thereafter, and your
employment with the Company and all applicable Company benefits will then be
terminated, but the Company will pay you the difference, if any, between your
new salary and your salary at the Company for the remaining period of the term
of your Employment Agreement (excluding any options periods, which, as provided
above, the Company has declined to exercise.)



--------------------------------------------------------------------------------

All monthly statements shall be sent to the Company so that such statements are
received within the first five (5) business days of any applicable month, and
statements shall be addressed to the following:

Vice President, Human Resources Department

Gemstar-TV Guide International, Inc.

6922 Hollywood Blvd, 12th Floor

Los Angeles, California 90028-6117

Please feel free to contact me if you have any questions about this procedure.

 

Sincerely,

GEMSTAR-TV GUIDE INTERNATIONAL, INC.

By:

 

 

Name:

 

 

Title:

 

 

 

Exhibit “1”

  2   Instructions re Status Report



--------------------------------------------------------------------------------

Exhibit “2”

Separation Agreement and General Release

THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made and
entered into by and between                                          (“[LAST
NAME OF EMPLOYEE”), on the one hand, and [NAME OF COMPANY], (the “Company”) on
the other hand.

RECITALS:

A. The parties acknowledge and agree that [EMPLOYEE]’s employment will terminate
on [DATE] (the “Termination Date”), after which date [EMPLOYEE] shall perform no
further duties, functions or services on behalf of the Company.

B. [EMPLOYEE] and the Company want to settle fully and finally all potential
disputes or differences between them, including, but not limited to, all
potential disputes or differences which arise out of or relate to [EMPLOYEE]’s
employment or separation of employment with the Company.

NOW, THEREFORE, [EMPLOYEE] and the Company understand and agree as follows:

1. Payment by the Company.

The Company agrees that, within ten (10) business days of the effective date of
this Agreement as defined in paragraph 3 below, it will deliver a check payable
to [EMPLOYEE] in the amount of                      Dollars ($            .00),
less all appropriate withholdings and deductions (this amount shall be referred
to herein as the “Payment”). [EMPLOYEE] acknowledges that upon execution of this
Agreement, the Payment described herein shall constitute full and complete
satisfaction of any and all amounts properly due and owing to [EMPLOYEE]
(including, but not limited to, all forms of payments and/or compensation
described in paragraph 2 below) as a result of [EMPLOYEE]’s employment with the
Company and/or the termination of that employment and that in the absence of
this Agreement, [EMPLOYEE] would not be entitled to the Payment as specified in
this paragraph 1 and the other consideration provided under this Agreement.

2. No Other Payments or Monies Owed.

[EMPLOYEE] acknowledges, understands and agrees that [EMPLOYEE] has been or will
be compensated by the Company in full for all wages and other pay earned and
accrued by [EMPLOYEE] through the Termination Date and that, except for the
Payment described in paragraph 1 above, no other wages, bonuses, vacation pay,
or other payments or compensation of any kind whatsoever are owed to [EMPLOYEE]
or will be paid to [EMPLOYEE] by the Company. [EMPLOYEE] further acknowledges,
understands and agrees that except for the Payment described in paragraph 1
above, [EMPLOYEE] is not eligible to receive and will not receive any other
separation or severance pay from the Company in connection with [EMPLOYEE]’s
employment, the termination of [EMPLOYEE]’s employment or [EMPLOYEE]’s execution
of this Agreement.



--------------------------------------------------------------------------------

3. Effective Date of Agreement.

This Agreement shall become effective only upon: (i) receipt by the Company of
an executed copy of this Agreement; and (ii) the expiration of the revocation
period described in subparagraph (b) of paragraph 10 below.

4. Company Benefits.

Except as set forth below and as mandated by applicable law, all
Company-sponsored employee benefits provided to [EMPLOYEE] shall cease as of the
close of business on the Termination Date.

a. Health Benefits: [EMPLOYEE]’s eligibility to participate in the Company’s
group medical, dental and vision plans shall cease as of the last day of the
calendar month during which the Termination Date occurred. Thereafter,
[EMPLOYEE] will be eligible to continue participation in the Company’s group
health plans, in accordance with and subject to the conditions and limitations
of the federal Consolidated Omnibus Reconciliation Act of 1986 (“COBRA”).

b. 401(k) Plan: [EMPLOYEE] shall retain all vested benefits that [EMPLOYEE] has
accrued in the Company’s 401(k) Plan through the Termination Date. [EMPLOYEE]’s
rights with respect to any such vested benefits shall be exclusively governed by
the terms and provisions of the applicable 401(k) Plan documents, as they may be
amended from time to time, and interpreted by the plan’s administrators.
[EMPLOYEE] understands and agrees that no additional or accelerated rights or
vesting are being conferred as a result of the termination of [EMPLOYEE]’s
employment or [EMPLOYEE]’s execution of this Agreement. This Agreement does not,
and is not intended to, grant to [EMPLOYEE] any different or additional rights
in connection with [EMPLOYEE]’s participation in the 401(k) Plan. [EMPLOYEE]
expressly understands and agrees that the Company has not made and does not make
any representation of any kind or nature whatsoever regarding the past, current
or future value of [EMPLOYEE]’s benefits, if any, under the 401(k) Plan and
[EMPLOYEE] further understands and agrees that any claim arising on or before
the date on which [EMPLOYEE] executes this Agreement concerning the value of any
such benefits is hereby released and waived pursuant to paragraph 10(a) of this
Agreement.

c. Stock Options: In accordance with the Employment Agreement (as defined in
Section 20), (i) [EMPLOYEE] shall retain all unexercised stock options, if any,
that’s have been granted to [EMPLOYEE] and which vested on or before the
Termination Date, and (ii) except as otherwise provided in the Employment
Agreement, all such vested stock options shall continue to be exercisable for a
period of three (3) months after the Termination Date in accordance with and
subject to the terms of the controlling stock option plan(s) and stock option
agreement(s). This Agreement is not intended to and shall not amend the terms of
the controlling stock option plan(s) and/or stock option agreement(s).
[EMPLOYEE] expressly understands and agrees that the Company has not made and
does not make any representation of any kind or nature whatsoever regarding the
past, current or future value of any stock options that may have been granted to
[EMPLOYEE] under the stock option plan and [EMPLOYEE] further understands and
agrees that any claim arising on or before the date on which [EMPLOYEE] executes
this Agreement concerning the value of any such stock options is hereby released
and waived pursuant to paragraph 10(a) of this Agreement.

 

Exhibit “2”

  2   Separation Agreement and General Release



--------------------------------------------------------------------------------

5. Return of Company Property.

[EMPLOYEE] represents and agrees that [EMPLOYEE] has returned to the Company any
and all Company property in [EMPLOYEE]’s possession, custody or control, and/or
in the possession, custody or control of [EMPLOYEE]’s agents or representatives,
including all originals and all copies of files, records, documents, computer
disks, computer files, contact lists, and all of the Company’s equipment,
including telephones, pagers and computers.

6. Confidentiality.

[EMPLOYEE] acknowledges that in the course of [EMPLOYEE]’s employment with the
Company, [EMPLOYEE] had access to confidential and proprietary information
concerning the Company and its affiliates, its and their operations, future
plans and method of doing business, including, by way of example, but by no
means limited to, highly proprietary information about the Company’s and its
affiliates’ customers, product development, financial matters, marketing,
pricing, costs and compensation (hereinafter “Confidential Information” all of
which information [EMPLOYEE] understands and agrees would be extremely damaging
to the Company and its affiliates if disclosed to a competitor of the Company or
its affiliates or any other person or entity. As used herein, the term
“competitor” includes, but is not limited to, any person or entity engaged in a
business similar to that of the Company or any of its subsidiary or affiliated
companies. [EMPLOYEE] understands and agrees that such information has been
divulged to [EMPLOYEE] in confidence, and that, at all times, in addition to any
other duty or agreement of confidentiality and non-disclosure Employee has to
the Company and/or its affiliates, [EMPLOYEE] will not disclose or communicate
Confidential Information or any other secret or confidential information to
anyone. [EMPLOYEE] further agrees to keep the terms and contents of this
Agreement completely confidential, except to consult with [EMPLOYEE]’s legal,
tax or other financial advisors or immediate family members, or as otherwise
required by law.

7. Assignment of Rights.

[EMPLOYEE] hereby assigns to the Company, to the extent not previously assigned
to the Company and/or its affiliates, all of [EMPLOYEE]’s rights, title and
interest in and to any and all inventions (and all proprietary rights with
respect thereto) whether or not patentable or registrable under copyright or
similar statutes, made or conceived or reduced to practice or learned by
[EMPLOYEE], either alone or jointly with others, during the period of
[EMPLOYEE]’s employment with the Company or its affiliates. [EMPLOYEE]
recognizes that this Agreement does not require assignment of any invention
demonstrated by [EMPLOYEE] to qualify fully for protection under Section 2870 of
the California Labor Code, the text of which is substantially set forth below:

2870. Employment agreements; assignment of rights

i. Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(a) relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

Exhibit “2”

  3   Separation Agreement and General Release



--------------------------------------------------------------------------------

(b) result from any work performed by the employee for the employer.

ii. To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.

[EMPLOYEE] acknowledges that all original works of authorship which have been
and/or are made by [EMPLOYEE] (solely or jointly with others) within the scope
of [EMPLOYEE]’s employment and which are protectable by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act (17
U.S.C., Section 101).

From time to time, as and when requested by the Company and/or its affiliates,
[EMPLOYEE] will execute and deliver, or cause to be executed and delivered, all
such documents and instruments and shall take, or cause to be taken, all such
further or other actions, as the Company and/or its affiliates may reasonably
deem necessary or desirable to effectuate or evidence the assignment(s)
contemplated by this paragraph 7, including, without limitation, executing and
delivering to the Company and/or its affiliates or its or their designee such
further assignments and other instruments, in each case as the Company and/or
its affiliates may reasonably request for such purpose.

8. Further Cooperation.

[EMPLOYEE] agrees to cooperate fully with the Company, if so requested, with
respect to any internal or external investigation or inquiry as well as any
issues, claims or litigation (whether or not currently pending) involving the
Company, or any other entity released herein, or any of those entities’
employees, including providing information and assistance and being reasonably
available for both pre-trial discovery and trial proceedings at no cost to the
Company other than that required under statute. [EMPLOYEE] further agrees to
participate in any such investigation, inquiry, proceedings or action and to
provide truthful and accurate testimony, documents, records and any other
information requested. In addition, [EMPLOYEE] agrees to meet with attorneys or
representatives of the Company, upon reasonable notice, in connection with any
such investigation, inquiry, proceedings or action.

9. No Lawsuits.

[EMPLOYEE] promises never to file a lawsuit, administrative complaint, or charge
of any kind with any court, governmental or administrative agency or arbitrator
against the Company or its officers, directors, agents or employees, asserting
any claims that are released in this Agreement. [EMPLOYEE] represents and agrees
that, prior to the effective date of this Agreement, [EMPLOYEE] has not filed or
pursued any complaints, charges or lawsuits of any kind with any court,
governmental or administrative agency or arbitrator against the Company or its
officers, directors, agents or employees, asserting any claims that are released
in this Agreement.

10. Complete Release.

(a) In consideration of the mutual covenants and promises contained herein, and
subject to the consideration set forth above in Paragraph 1, [EMPLOYEE] hereby
knowingly and voluntarily releases, absolves and discharges the Company and, as
applicable, its officers, partners, attorneys, agents, officers, administrators,
directors, employees, parents, affiliates,

 

Exhibit “2”

  4   Separation Agreement and General Release



--------------------------------------------------------------------------------

subsidiaries, representatives, and/or assigns and successors, past and present
(collectively, the “Releasees”) from all rights, claims, demands, obligations,
damages, losses, causes of action and suits of all kinds and descriptions, legal
and equitable, known and unknown, that [EMPLOYEE] may have or ever have had
against the Releasees from the beginning of time to the date of execution of
this Agreement, including, but not limited to, any such rights, claims, demands,
obligations, damages, losses, causes of action and suits arising out of, but not
limited to, any right of [EMPLOYEE] or of any person arising under any law,
statute, duty, contract, covenant, or order, or any liability for any act of age
discrimination or other impermissible form of harassment or discrimination by
the Company against [EMPLOYEE] or any other person, as prohibited by any state
or federal statute or common law, including, but not limited to, Title VII of
the Civil Rights Act of 1964, 42 U.S.C. § 2000e, the Americans With Disabilities
Act, 42 U.S.C. §§ 12101 et seq., the Age Discrimination in Employment Act, 29
U.S.C. §§ 623 et seq., the California Fair Employment and Housing Act, Cal.
Gov’t Code §§ 12940 et seq., the California Workers’ Compensation Act, Cal. Lab.
Code §§ 3600 et seq., the Fair Labor Standards Act, 29 U.S.C. §§ 201 et seq.,
and the laws established by the California Department of Labor Standards
Enforcement, e.g., Cal. Lab. Code §§ 200-272. This includes, but is not limited
to, claims for employment discrimination, wrongful termination, constructive
termination, violation of public policy, breach of any express or implied
contract, breach of any implied covenant, fraud, intentional or negligent
misrepresentation, emotional distress, or any other claims relating to
[EMPLOYEE]’s relationship with the Company. The matters that are the subject of
the releases referred to in this Paragraph shall be referred to collectively as
the “Released Matters.”

(b) [EMPLOYEE] further understands and acknowledges that:

(1) This Agreement constitutes a voluntary waiver of any and all rights and
claims [EMPLOYEE] has against the Releasees as of the date of the execution of
this Agreement, including rights or claims arising under the Age Discrimination
in Employment Act;

(2) [EMPLOYEE] has waived rights or claims pursuant to this Agreement in
exchange for consideration, the value of which exceeds the payment or
remuneration to which [EMPLOYEE] was already entitled;

(3) [EMPLOYEE] is hereby advised that [EMPLOYEE] may consult with an attorney of
her choosing concerning this Agreement prior to executing it;

(4) [EMPLOYEE] has been afforded a period of at least 21 days to consider the
terms of this Agreement, and in the event [EMPLOYEE] should decide to execute
this Agreement in fewer than 21 days, [EMPLOYEE] has done so with the express
understanding that [EMPLOYEE] has been given and declined the opportunity to
consider this Agreement for a full 21 days; and

(5) [EMPLOYEE] may revoke this subparagraph 10(b) of the Agreement at any time
during the seven (7) days following the date of execution of this Agreement by
delivering a written notice to the General Counsel, Gemstar-TV Guide
International, Inc., 6922 Hollywood Blvd., 12th Floor, Los Angeles, California
90028, which notice must be delivered within seven (7) calendar days of Your
execution of this Agreement. This subparagraph 10(b) of the Agreement shall not
become effective or enforceable until such revocation period has expired.

 

Exhibit “2”

  5   Separation Agreement and General Release



--------------------------------------------------------------------------------

11. Unknown Claims.

[EMPLOYEE] acknowledges that there is a risk that, subsequent to the execution
of this Agreement, [EMPLOYEE] will incur or suffer damage, loss or injury to
persons or property that is in some way caused by or connected with [EMPLOYEE]’s
employment or the resignation/termination therefrom, but that is unknown or
unanticipated at the time of the execution of this Agreement. Except with
respect to any right to indemnification to which [EMPLOYEE] may be entitled by
contract, under the Company’s Certificate of Incorporation and Bylaws, and/or by
applicable law, [EMPLOYEE] does hereby specifically assume such risk and agrees
that this Agreement and the releases contained herein shall and do apply to all
unknown or unanticipated results of any and all matters caused by or connected
with [EMPLOYEE]’s employment or the resignation/ termination therefrom, as well
as those currently known or anticipated. Accordingly, [EMPLOYEE] acknowledges
that [EMPLOYEE] has read the provisions of California Civil Code Section 1542,
which provides as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known to him must have materially affected his settlement with the debtor”

and that, except as specifically provided above with respect to any right to
indemnification, [EMPLOYEE] expressly waives, relinquishes and forfeits all
rights and benefits accorded by the provisions of California Civil Code
Section 1542, and furthermore waives any rights that [EMPLOYEE] might have to
invoke said provisions now or in the future with respect to the Released
Matters.

12. Ownership of Claims.

[EMPLOYEE] represents and warrants that no portion of any of the Released
Matters and no portion of any recovery or settlement to which [EMPLOYEE] might
be entitled has been assigned or transferred to any other person, firm, entity
or corporation not a party to this Agreement, in any manner, including by way of
subrogation or operation of law or otherwise. If any claim, action, demand or
suit should be made or instituted against the Releasees or any of them because
of any such purported assignment, subrogation or transfer, [EMPLOYEE] agrees to
indemnify and hold harmless the Releasee(s) against such claim, action, suit or
demand, including necessary expenses of investigation, attorneys’ fees and
costs.

13. No Representations.

[EMPLOYEE] represents and agrees that no promises, statements or inducements
have been made to [EMPLOYEE] which caused [EMPLOYEE] to sign this Agreement
other than those expressly stated in this Agreement.

14. Goodwill and Reputation of the Company.

[EMPLOYEE] agrees that [EMPLOYEE] will refrain from taking actions or making
statements, written or oral, which disparage or defame the goodwill or
reputation of the Releasees or which could adversely affect the morale of other
employees of the Company.

 

Exhibit “2”

  6   Separation Agreement and General Release



--------------------------------------------------------------------------------

15. Non-Admission of Discrimination or Wrongdoing.

This Agreement shall not in any way be construed as an admission that the
Company or any individual has any liability to or acted wrongfully in any way
with respect to [EMPLOYEE] or any other person. The Company specifically denies
that it has any liability to or that it has done any wrongful, harassing and/or
discriminatory acts against [EMPLOYEE] or any other person on the part of
itself, or its officers, employees and/or agents.

16. Successors.

This Agreement shall be binding upon [EMPLOYEE] and upon [EMPLOYEE] heirs,
administrators, representatives, executors, successors and assigns, and shall
inure to the benefit of the Company and to its heirs, administrators,
representatives, executors, successors and assigns.

17. Arbitration.

(a) Any Dispute between [EMPLOYEE] and Company will be resolved exclusively and
finally by arbitration administered by the National Arbitration Forum (NAF) and
conducted under its rules, except as otherwise provided below. [EMPLOYEE] and
Company will agree on another arbitration forum if NAF ceases operations. Either
party desiring to arbitrate shall give written notice to the other party within
a reasonable period of time after the party becomes aware of the need for
arbitration. The term “Dispute”, for purposes of this provision, shall mean any
dispute, controversy, or claim arising out of or relating to (i) this Agreement,
its enforcement, interpretation, termination, applicability or validity thereof,
(ii) an alleged breach, default, or misrepresentation in connection with any of
its provisions, or (iii) [EMPLOYEE]’s employment, including, but not limited to,
any state or federal statutory claims. The arbitration shall be conducted before
a single arbitrator and will be limited solely to the Dispute between [EMPLOYEE]
and the Company. The arbitration, or any portion of it, shall not be
consolidated with any other arbitration and shall not be conducted on a
class-wide or class action basis. The arbitration shall be held in New York, New
York and shall be conducted in accordance with the NAF rules for the resolution
of Employment Disputes as the exclusive forum for the resolution of such
Dispute; provided, however, that provisional injunctive relief may, but need
not, be sought by either party to this Agreement in a court of law while
arbitration proceedings are pending, and any provisional injunctive relief
granted by such court shall remain effective until the matter is finally
determined by the arbitrator. This arbitration agreement shall be enforceable
pursuant to the Federal Arbitration Act, 9 U.S.C. §§ 1-14 et seq., and final
resolution of any dispute through arbitration may include any remedy or relief
that the Arbitrator deems just and equitable, including any and all remedies
provided by applicable state or federal statutes. At the conclusion of the
arbitration, the Arbitrator shall issue a written decision that sets forth the
essential findings and conclusions upon which the Arbitrator’s award or decision
is based. Any award or relief granted by the Arbitrator hereunder shall be final
and binding on the parties hereto and may be enforced by any court of competent
jurisdiction. Except as specifically provided for herein, should either party
bring a Dispute in a forum other than the NAF, the arbitrator may award the
other party its reasonable costs and expenses, including attorneys fees,
incurred in staying or dismissing such other proceedings or in otherwise
enforcing compliance with this dispute resolution provision. The parties
acknowledge, agree and understand that they are hereby unequivocally waiving any
rights to litigate disputes through a court, including the right to litigate
claims on a class-wide or class action basis, and that they have expressly and
knowingly waived those rights and agree to resolve any Disputes through binding
arbitration in accordance with the provisions of this paragraph. [EMPLOYEE] and
Company further agree that in any proceeding to enforce the terms of this
Agreement, the prevailing party shall be entitled to its or

 

Exhibit “2”

  7   Separation Agreement and General Release



--------------------------------------------------------------------------------

[EMPLOYEE]’s reasonable attorneys’ fees and costs (including forum costs
associated with the arbitration) incurred by it or [EMPLOYEE] in connection with
resolution of the dispute in addition to any other relief granted. Information
may be obtained from the NAF on line at www.arb-forum.org, by calling
800-474-2371, or writing to P.O. Box 50191, Minneapolis, MN, 55405.

(b) Should [EMPLOYEE] or the Company institute any legal action or
administrative proceeding with respect to any claim waived by this Agreement or
pursue any dispute or matter covered by this paragraph by any method other than
such arbitration, the responding party shall be entitled to recover from the
other party all damages, costs, expenses and attorneys’ fees incurred as a
result of such action.

18. Severability and Governing Law.

(a) Should any of the provisions in this Agreement be declared or be determined
to be illegal or invalid, all remaining parts, terms or provisions shall be
valid, and the illegal or invalid part, term or provision shall be deemed not to
be a part of this Agreement.

(b) This Agreement is made and entered into in the State of California and shall
in all respects be interpreted, enforced and governed under the laws of
California.

19. Proper Construction.

(a) The language of all parts of this Agreement shall in all cases be construed
as a whole according to its fair meaning, and not strictly for or against any of
the parties.

(b) As used in this Agreement, the term “or” shall be deemed to include the term
“and/or” and the singular or plural number shall be deemed to include the other
whenever the context so indicates or requires.

(c) The paragraph headings used in this Agreement are intended solely for
convenience of reference and shall not in any manner amplify, limit, modify or
otherwise be used in the interpretation of any of the provisions hereof.

20. Entire Agreement.

This Agreement constitutes the entire agreement between and among the parties
pertaining to the subject matter hereof and the final, complete and exclusive
expression of the terms and conditions of their agreement. Any and all prior
agreements, representations, negotiations and understandings made by the
parties, oral and written, express or implied, are hereby superseded and merged
herein, except for those provisions in that certain Employment Agreement having
an original effective date of                     , between [EMPLOYEE] and the
Company, as it may have been thereafter amended (“Employment Agreement”) which
expressly extend or survive beyond the termination of that Employment Agreement
or [EMPLOYEE]’s employment with the Company and which are not expressly and
specifically superseded by this Agreement, including, but not limited to, the
provisions in that Employment Agreement regarding Exclusivity/Non-Competition,
Non-Solicitation/Employer Interests, Soliciting Employees, Confidential
Information, and Arbitration.

 

Exhibit “2”

  8   Separation Agreement and General Release



--------------------------------------------------------------------------------

21. Execution in Counterparts.

This Agreement may be executed in one or more counterparts, all of which taken
together shall constitute one agreement.

[SIGNATURE PAGE FOLLOWS]

 

Exhibit “2”

  9   Separation Agreement and General Release



--------------------------------------------------------------------------------

Executed at                     ,                     , this          day of
                    , 2005.

 

 

[EMPLOYEE]

Executed at                     ,                     , this          day of
                    , 2005.

 

[COMPANY]

By:

 

 

Its:

 

 

 

Exhibit “2”

  10   Separation Agreement and General Release